Citation Nr: 1508885	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to February 1992.  In a March 1993 Administrative Decision, the RO found that the character of discharge for the period of service from January 1986 to February 1992 was a bar to VA benefits.  See  38 C.F.R. § 3.12 (2014).  The Veteran's service from February 1974 to January 1986 was found to be honorable.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which declined to reopen the Veteran's claim for service connection for low back pain.  The decision was confirmed and continued in a July 2009 rating decision by the RO in Seattle, Washington.  Original jurisdiction currently resides with the RO in Reno.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for low back pain was denied in a December 2006 Board decision.

2.  Evidence received since the December 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 2006 Board decision is final; new and material evidence has been received and the claim seeking service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the determination below represents a grant of the petition to reopen and the claim for service connection is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the December 2006 Board decision, the Veteran has submitted private medical opinions stating his back pain is related to injury in service and an April 2011 VA examination report shows a diagnosis of a lumbar spine disability.  This evidence is new as it was not in the record at the time of the December 2006 decision.  In addition, it is material as it provides evidence of a current disability and a possible link between a low back disability and service.  These are two elements necessary to grant service connection which were not established at the time of the previous Board decision on the claim.  As such, the Board now finds that the Veteran has submitted new and material evidence sufficient to reopen a claim for service connection for a low back disability.  To this extent, the appeal is granted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability 


REMAND

Reason for Remand: To schedule the Veteran for a VA examination and obtain a medical opinion.

The Veteran contends that his back has bothered him more or less on a daily basis since 1978 when he injured it lifting concrete while in service.  He indicated he went to sick bay only when he really needed to because he could get painkillers over the counter and had work to do.  See September 2011 Form 9; May 2012 Hearing Transcript.  In statements in support of claim, the Veteran explained that when filling out questionnaires while in the military if he was not feeling back pain at that precise moment, he would answer "no" to a query as to whether he was experiencing pain. See, e.g., November 2008 Statement in Support of Claim.  He also indicated that he did not want anything to interfere with his career or his ability to re-enlist. Id.  

Here, the service treatment records (STRs) reflect that the Veteran did injure his back in December 1978 when lifting concrete;  he sought treatment following three months of back pain, although he stated he did not have pain at that time.  In May 1979, the Veteran complained of mid-back pain; a muscle strain, thoracic spine, was assessed.  In January 1980, the Veteran complained of low back pain of two-day duration.  The assessment was a pulled muscle.  In September 1986, during a period of service that was terminated for conditions held to be dishonorable, the Veteran complained of chronic lower back pain.  It was noted there had been no recent exacerbation but asymmetry of the spinal processes in the lumbar spine was noted.  There was an increase in tone of the right paraspinous muscle and the impression was lumbar muscle spasm, chronic.  On his separation physical in January 1992, recurrent back pain was indicated and it was noted the Veteran had experienced back problems since 1982 or 1983.  The Veteran indicated his back got stiff but "not like before."

Immediately following service the Veteran filed a claim for service connection for low back pain.  In an August 1992 VA examination report, it was indicated the Veteran had low back problems starting in the early 1980s with no injury and no radiation.  The Veteran indicated he had problems with his back when he ran, bent over a table for any length of time or stood in one position.  An x-ray of the back was within normal limits and in May 1993, the RO denied the claim because there was no evidence of a current disability.  The Veteran did not appeal and the decision became final.  

In November 2002, the Veteran petitioned to reopen his claim.  A July 2002 VA treatment record assessed lower back pain that was "likely DJD or chronic muscular strain."  An x-ray dated in the same month showed minimal facet sclerosis with minimal proliferative changes along the anterior aspects of the vertebral bodies.  It was concluded that there were "[n]o findings to explain the patient's low back pain."  In April 2003, the RO determined this evidence was not sufficient to reopen the claim because it did not provide evidence of a connection between an injury in service and a present disability other than pain with an absence of an identifiable pathology which is not a service connectable entity.

Thereafter, the Veteran filed a notice of disagreement along with a private doctor's statement.  Dr. J. M. indicated that the Veteran's "dominant medical issue" was low back pain and that the problem began in 1978 during a work detail.  The doctor explained that before the injury, the Veteran did not have low back pain, but he has suffered from "waxing and waning low back pain since the injury."  It was noted that the Veteran was unable to stand in one location for longer than five minutes, unable to ambulate for more than 30 minutes and unable to lift heavy objects without significant pain.  Flare-ups of pain were noted that "markedly impaired" his ability to ambulate and work.  The doctor indicated the current pain was "likely related to the back injury that occurred in 1978." 

The denial was continued in an October 2003 statement of the case and the Veteran appealed.  He indicated back pain had been continuous since 1978 and that he often "self-medicated with drugstore pain relief."  In January 2004, Dr. J.M. provided another statement indicating that ever since his initial injury in 1978, the Veteran "suffered multiple attacks of low back pain every year."  It was indicated the Veteran had "chronic low-grade pain with acute periodic acute flare-ups."  It was indicated the initial injury "predispose[ed] him to back pain" and that the Veteran had low back pain syndrome which would be a lifelong problem.

In December 2006, the Board reopened the claim and denied the appeal.  The Board found that the Veteran did not have a current back disability and that the low back pain experienced during the Veteran's honorable service was acute and transitory rather than a chronic condition. 
In May 2007, the Veteran requested service connection for lumbosacral strain.  An August 2007 treatment record indicated treatment for a back injury that began as a strain or sprain in 1978 while lifting cement.  The Veteran indicated quite severe pain which resolved over time, but, indicated he continued to have low back pain on a daily basis.  The record indicated the Veteran had been in motor vehicle accidents in October and November of 2005.    X-rays of the lumbar spine showed mild lumbar degenerative spondylosis unchanged since x-ray in October 2005.

In October 2008, Dr. G. took three x-rays of the Veteran's lower back.  The vertebral bodies were intact; no compression fractures were seen; intervertebral disk heights were fairly preserved and alignment had no significant subluxation.  The impression was endplate spondylosis.  Also in October 2008, an MRI was taken of the lumbar spine.  Mild degenerative changes were noted, to include mild disc bulging at L4-L5 and L5-S1.  There was no significant disk herniation or evidence of stenosis.  

In a statement dated in November 2008, Dr. J.B.G. stated that he had reviewed the Veteran's past medication history.  He stated that "[f]indings report [the Veteran] has suffered from intermittent back pain since 1978".  The doctor indicated the Veteran's "diagnosis" was "still present."  He concluded that the Veteran's current medical conditions are directly related to his service.  No further rationale was given and neither was a diagnosis.

In April 2009, the Veteran underwent a VA examination.  On x-ray, the examiner identified stable degenerative changes and diagnosed lumbar degenerative spondylosis and retrolisthesis of T12-L1, L1-L2 and l2-L3 and degenerative disk with narrowing L5-S1 superimposed on facet degenerative changes.  The examiner indicated that given the age of the Veteran and the type of radiographic changes evident on x-ray that the Veteran's back condition was more consistent with the natural aging process than a chronic low back condition.  The examiner based this conclusion on the normal x-ray of the lumbar spine taken in 1992.  The examiner also pointed to the evidence of the motor vehicle accidents in 2005 that caused "traumatic changes" to the thoracolumbar spine, i.e. retrolisthesis and narrowing of the L5-S1 disk space.  The examiner concluded that there was little evidence of a nexus between the complaints during active service and the Veteran's present-day thoracolumbar condition.

Based on the April 2009 examination report, the RO denied the claim in July 2009 and the Veteran appealed to the Board.

An injury to the back in service is conceded.  The Veteran sought treatment for a back injury while on active duty and as such, that criteria necessary to establish entitlement to service connection has been met.  Competent lay evidence suggests that the Veteran has suffered pain in his back and some flare-ups of pain severe enough to cause periodic physical limitation since 1978.

VA has denied the claim thus far because while acute complaints were noted in service, there was no evidence of a chronic residual low back condition during service or on the Veteran's January 1992 separation examination.  Examinations of the back were normal and, although the Veteran indicated he had recurrent back pain, there was no diagnosis of a disability of the lumbar spine until many years after separation from service.

The Board finds that there is not yet a medical opinion of record that addresses the positive medical evidence provided by the Veteran or addresses what may have caused the Veteran's intermittent flare-ups of low back pain.  Notably, the Veteran is competent to testify that he has experienced pain of varying degrees for which he self-medicated since 1978.  

The question that remains is whether the pain he has experienced on and off since 1978 was a manifestation of the same disability he currently has.  In other words, did the disability he has now have its onset in service.  The medical examiner should attempt to provide an opinion as to why the Veteran has had periodic flare-ups or spasms of pain since the conceded injury and if such flare-ups could be related to an identifiable diagnosis, to include one currently identified in the record.

Notably, there is recent medical evidence in VA treatment records dated in 2014 that the Veteran has chronic osteoarthritis.  It is unclear from the records where the arthritis is located and whether he has arthritis in his back.  Arthritis, a.k.a. degenerative joint disease, is considered a chronic disability which can be service connected on a presumptive basis if evidence of it was noted in service even though the chronic condition was not "shown to be chronic" if a showing of continuity of symptomatology after discharge can be demonstrated.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).   Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

If the Veteran currently has degenerative joint disease or arthritis in his low back, the VA examiner should provide an opinion as to whether it is at least as likely as not that arthritis manifested in service and the continuing symptoms claimed by the Veteran were recurring manifestations of the chronic disease.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his low back that are not already in the claims file.  Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner other than the examiner who examined the Veteran in April 2009 for reconsideration of the etiology of the Veteran's current low back condition.  The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made. 

The examiner should note that an injury in service is conceded and that there is evidence of continuing symptomotology presented in statements in support of claim, hearing testimony and private treatment records demonstrating that the Veteran has experienced similar symptoms of pain and flare-ups in his back since service.  These lay statements must be considered by the examiner in providing an opinion about the likelihood that Veteran's current disability had its onset in or is otherwise related to service.

VA treatment records indicate the Veteran may have osteoarthritis, a.k.a. degenerative joint disease, which is a chronic disease for VA purposes.  If necessary, x-rays must be taken to confirm the presence or absence of arthritis in the Veteran's lumbar spine given the evidence of an injury in service and evidence of continuity of symptomatology thereafter.

Following review of the claims file, the examiner should render an opinion as to whether the Veteran's currently diagnosed low back disability, to include, if applicable, arthritis, at least as likely as not had its onset during service, to include as a result of lifting concrete in 1978. 

If a positive opinion cannot be rendered, the examiner should provide an explanation, if possible, as to why the Veteran had years of recurrent spasms or flare-ups of pain in the low back following the conceded injury in service.  

The examiner is reminded to consider and acknowledge the Veteran's lay statements and the opinions stated by the Veteran's private doctors that his current back condition is related to his military service.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


